Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11 and 14-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a method for detecting a threshold voltage of a driving transistor that includes: obtaining at least one first threshold voltage of at least one driving transistor when each driving transistor is driven by a corresponding first driving signal; obtaining a threshold reference voltage of the driving transistor according to the at least one first threshold voltage; obtaining a second driving signal of the driving transistor according to the threshold reference voltage and the first driving signal of the driving transistor, a value of the second driving signal being greater than a value of the first driving signal; and obtaining a second threshold voltage of the driving transistor when the driving transistor is driven by the second driving signal.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method for detecting a threshold voltage of a driving transistor and an apparatus for detecting a threshold voltage of a driving transistor including, inter alia, 
wherein obtaining the at least one first threshold voltage of the at least one driving transistor, includes: obtaining first threshold voltages of the plurality of driving transistors in the display apparatus; wherein obtaining the threshold reference voltage of the driving transistor according to the at least one first threshold voltage, includes: comparing a characteristic value of the plurality of first threshold voltages with the value of the first driving signal or half of the value of the first driving signal; 
wherein the processor is further configured to: obtain first threshold voltages of the plurality of driving transistors in the display apparatus; compare a characteristic value of the plurality of first threshold voltages with the value of the first driving signal or half of the value of the first driving signal; and determine the threshold reference voltage of the driving transistor according to a comparison result, of claim 15 (fig. 1 and 2); and 
wherein obtaining at least one first threshold voltage of at least one driving transistor includes: obtaining a first threshold voltage of the driving transistor; wherein obtaining the threshold reference voltage of the driving transistor according to the at least one first threshold voltage, includes: comparing the first threshold voltage with the value of the first driving signal; and determining the threshold reference voltage of the driving transistor according to a comparison result: setting a product of N and the value of the first driving signal as the threshold reference voltage of the driving transistor in response to a determination of the first threshold voltage being equal to the value of the first driving signal, wherein N is greater than 0 and less than or equal to 1, of claim 21 (fig. 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628